Per Curiam.
In this case the record does not purport to contain all the evidence. Meeker v. Patty, 6 Ind. 467. And, further, a motion in arrest of judgment was made before the motion for a new trial. The motion in arrest was an affirmance of the verdict. McKinney v. Springer, 6 Ind. R. 453.—Doe v. Clark, id. 466.
It should be mentioned that the defendant offered to prove that he had made another way in which travel could pass; but that was no justification for obstructing the legal highway. A man has not a right to close and open highways according to his own fancy.
The judgment is affirmed with costs.